09-4044-cv
H argett v. M etro. Transp. A uth.

                                      UNITED STATES COURT OF APPEALS
                                          FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

RULINGS BY SUMM ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. W HEN
CITING A SUM M ARY ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION
“SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.


      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 16 th day of June, two thousand ten.

PRESENT:         REENA RAGGI,
                 GERARD E. LYNCH,
                 J. CLIFFORD WALLACE,*
                                          Circuit Judges.
----------------------------------------------------------------------
DAVID T. HARGETT,
                         Plaintiff-Appellant,

                                     v.                                   No. 09-4044-cv

METROPOLITAN TRANSPORTATION AUTHORITY,
KEN NEAL, JAMES HARDING, STATE OF NEW
YORK,
              Defendants,

NEW YORK CITY TRANSIT AUTHORITY, STANLEY
GRILL, DAVID ROSS, MAY MCINTOSH,
                         Consolidated-Defendants-Appellees.**
-----------------------------------------------------------------------



            *
         Circuit Judge J. Clifford Wallace of the United States Court of Appeals for the Ninth
Circuit, sitting by designation.
            **
                 The Clerk of the Court is directed to amend the official caption to read as shown
above.
APPEARING FOR APPELLANT:                    DAVID T.         HARGETT,        pro se, Danbury,
                                            Connecticut.

APPEARING FOR APPELLEES:                    ROBERT K. DRINAN (Gena Usenheimer, on the
                                            brief), Office of the General Counsel, New York
                                            City Transit Authority, Brooklyn, New York.

       Appeal from the United States District Court for the Southern District of New York

(Colleen McMahon, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court entered on August 5, 2009, is AFFIRMED.

       Pro se plaintiff David T. Hargett appeals from an award of summary judgment in

favor of defendants, the New York City Transit Authority, Stanley Grill, David Ross, and

May McIntosh (collectively, the “NYCTA defendants”), on his wrongful termination and

retaliation claims brought pursuant to 42 U.S.C. § 1981; the Age Discrimination in

Employment Act, 29 U.S.C. § 621 et seq.; and New York state law. We review a summary

judgment award de novo, viewing the facts in the light most favorable to the non-moving

party. See Havey v. Homebound Mortgage, Inc., 547 F.3d 158, 163 (2d Cir. 2008). While

we will not uphold an award of summary judgment in favor of defendants if the evidence is

sufficient to permit a reasonable jury to find for Hargett, he must point to more than a

“scintilla” of supporting evidence to defeat summary judgment. Id. (internal quotation marks

omitted); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). In applying

these principles to this appeal, we assume the parties’ familiarity with the facts and the record

of prior proceedings, which we reference only as necessary to explain our decision.


                                               2
       Upon independent review of the record, we conclude for substantially the reasons

stated in the district court’s thorough and well-reasoned opinion that the NYCTA defendants

were entitled to summary judgment. See Hargett v. N.Y. City Transit Auth., No. 06 Civ.

7094 (S.D.N.Y. Aug. 5, 2009). We have considered Hargett’s remaining arguments on

appeal and conclude that they are without merit. Accordingly, the August 5, 2009 judgment

of the district court is AFFIRMED.

                                          FOR THE COURT:
                                          CATHERINE O’HAGAN WOLFE, Clerk of Court




                                            3